UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6603



WILLIAM LESTER HOLDEN,

                                           Petitioner - Appellant,

          versus


MARCUS HUGHES, Superintendent for Craggy Cor-
rectional Institution,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Robert D. Potter, Senior
District Judge. (CA-97-185-1-P)


Submitted:   September 10, 1998       Decided:   September 29, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Grant Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant. Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GEN-
ERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998). We have reviewed the record and find that Appellant’s

petition was not timely filed in the district court. See Brown v.

Angelone, ___ F.3d ___, 1998 WL 389030, at *6 (4th Cir. July 14,

1998). Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2